Response to Arguments

Applicant's arguments filed 2/8/2021 have been fully considered but they are not fully persuasive.
The After Final amendment filed 2/8/2021 amends claim 14 to include language similar to that of previous claim 19.  Applicant argues that the amended limitations are not taught by Lunttila et al. and the Qualcomm paper, nor the cited portions of Nayeb Nazar et al. used in the previous rejections to render obvious the limitations of previous claim 19.  The Examiner respectfully disagrees.  First Applicant argues that Nayeb Nazar et al. merely discloses CSI resources within one RB instead of a number of resource blocks.  While it is true that Nayeb Nazar et al. does teach how to place CSI resources within a RB used to transmit the CSI resources (See page 18 paragraphs 175-176 and Figure 12 of Nayeb Nazar et al.), Nayeb Nazar et al. does not limit the allocation of RBs for CSI transmission to a single RB.  Instead, Nayeb Nazar et al. teaches that multiple resource blocks may be reserved for a CSI structure (See page 19 paragraphs 184-186 and Figures 13-14 of Nayeb Nazar et al.).  Thus, these teachings of Nayeb Nazar et al. describe utilizing resources within multiple allocated RBs to transmit the CSI.  Nayeb Nazar et al. also teaches that the amount of CSI information that may be reported may be determined based on a maximum coding rate for the CSI compared to the number of bits allocated for CSI (See page 18 paragraphs 175-178), wherein the outermost RBs allocated are filled first to transmit CSI structures (See page 19 paragraphs 184-186 of Nayeb Nazar et al.).  Thus, in an example wherein more resource blocks are reserved for CSI structure than are needed 
Regarding the amended language of claim 15, although Nayeb Nazar et al. teaches embodiments wherein the a number of RBs to be used for transmitting CSI K is less than a reserved first preset resource of M RBs, Nayeb Nazar et al. does not disclose embodiments wherein the number of reserved RBs M is not greater than the determined number of K RBs.  Thus, Nayeb Nazar et al. does not also disclose using a second preset resource different from the first preset resource in such a situation.  Thus, the amended language of claim 15 is sufficient to overcome the current grounds of rejection.  However a further search of these amended limitation is necessary.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason E Mattis whose telephone number is (571)272-3154.  The examiner can normally be reached on M-F 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-2723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON E MATTIS/Primary Examiner, Art Unit 2461